department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date vil legend university trust u o w dear we have considered your ruling_request dated date concerning the federal_income_tax consequences under sec_512 of the internal_revenue_code_of_1986 as amended hereafter code relating to a proposed contractual arrangement in the manner and for the purposes described below facts university is an educational_institution recognized as a tax-exempt_organization under sec_501 and sec_170 of the code university maintains an endowment fund comprised of privately raised endowments which fund was established to provide economic resources to university to provide for its educational activities the endowment fund is heavily diversified in both domestic and international markets and utilizes alternative investment strategies to reduce the overall risk of the portfolio and to enhance investment returns much of the income earned by the endowment fund consists of passive dividends interest rents and long- and short-term_capital_gains but some income is debt financed or otherwise is treated as unrelated_business_taxable_income university is both the trustee and sole charitable_remainder beneficiary of trust trust is a charitable_remainder_unitrust described under sec_664 of the code under the terms of the trust agreement trust’s donor is the income_beneficiary entitled to an annual payout of a unitrust_amount equal to a percentage of the net fair_market_value of trust's assets pursuant to sec_643 of the code the remainder_interest is distributable to university upon the death of donor presently trust assets are managed by various investment managers in accordance with a strategy developed by an outside for-profit advisor university represents that trust's donor funded trust with the intention that university substantially benefit from the remainder value and that the assets will be managed to achieve the greatest possible return on investment university further represents that it wishes to achieve greater economies of scale in the management of trust a potentially higher and more stable investment return for trust and increased diversification of trust's investments therefore in an attempt to achieve these goals university proposes to allow trust to commingle its assets with that of university’s endowment fund a higher rate of return on trust’s assets would cause its donor to receive a higher unitrust payout and would cause university to ultimately receive a higher final payment as the remainder beneficiary university proposes to enable trust to participate in university’s endowment fund through the acquisition of units university proposes to create a contractual obligation pursuant to which it will issue to trust a contract right called units in its endowment fund in exchange for trust investing its assets in the endowment fund university represents that the number of units trust will receive will be in proportion to the value of trust’s investment in university’s endowment fund the contract will provide that trust will receive an income payout based on the number of units owned and the annual endowment fund spending rate which rate is determined by university the value of the units both at the time of acquisition and redemption will be based on the value of all underlying investment_assets held in the endowment fund the contract provides that trust could choose to either reinvest part of the payout or redeem additional units depending on trust’s cash requirements the payout up to the endowment fund spending rate will be characterized as ordinary_income to trust regardless of whether the underlying income to the endowment fund is characterized as capital_gain ordinary_income or a return_of_capital redemptions of units by trust over and above receipt of the payout rate will be treated as either long- or short-term_capital_gain or loss depending on the holding_period of the units furthermore university will pay any_tax owed on unrelated_business_taxable_income earned by its endowment fund university represents that under the contract trust would not have any ownership_interest in the underlying assets of the endowment fund or any contract rights with respect to other trusts trust would have no power or right of any kind to control direct supervise recommend or review university’s business activities operations or decisions with respect to the endowment fund except the right to review the payout computation trust would not have the right to veto or opt_out of any of the underlying endowment investments the contract would provide that with respect to the issuance of units university is neither a partner nor an agent of trust trust would also never be or become liable for any cost expense or payment incurred or due by university or for which university is liable or responsible relating to the endowment or the underlying endowment assets and university would indemnify and hold trust harmless from and against any liability arising out of any_action or inaction by university with respect to the endowment fund or the underlying assets as to the issue of fees and cost university represents that it will not charge a fee for management of the trust although it may recover its actual costs of management of the endowment fund as a charge against total investment return university also represents that it does not assess a trustee’s fee but currently charges a fee to the charitable_remainder trusts to cover the actual cost of the services it provides them finally university represents that it may recover the actual costs of administration of the trust as a charge against the trust you have requested the following ruling the issuance of endowment fund units by university to trust the making or receipt of payments with respect to the units and the holding or redemption of units will not generate unrelated_business_taxable_income to university or trust law sec_501 of the code in part provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational scientific and certain other purposes sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code excludes from the definition of unrelated_business_taxable_income all dividends interest payments_with_respect_to_securities_loans as defined in subsection a amounts received or accrued as consideration for entering into agreements to make loans and annuities and all deductions directly connected with such income it also excludes all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income it also excludes certain rents sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that a trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services an activity does not lose its identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_664 of the code defines a charitable_remainder_unitrust as a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in subsection g all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by subsection g and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_512_b_-1 of the income_tax regulations regulations defines certain investment_income to include dividends interest payments_with_respect_to_securities_loans as defined in sec_512 annuities income from notional_principal_contracts as defined in sec_26 cfr or regulations issued under sec_446 other substantially_similar income from ordinary and routine investments to the extent determined by the commissioner and all deductions directly connected with any of the foregoing items of income shall be excluded in computing unrelated_business_taxable_income sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 of the regulations provides that the primary objective of adoption of the unrelated_business_income_tax was to eliminate a source of unfair competition by placing the unrelated business activities of certain exempt_organizations upon the same tax basis as the nonexempt business endeavors with which they compete in general any activity of a sec_511 organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of sec_162 - and which in addition is not substantially related to the performance of exempt functions - presents sufficient likelinood of unfair competition to be within the policy of the tax accordingly for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services thus the term trade_or_business in sec_513 is not limited to integrated aggregates of assets activities and good will which comprise businesses for the purposes of certain other provisions of the internal_revenue_code activities of producing or distributing goods or performing services from which a particular amount of gross_income is derived do not lose their identity as a trade_or_business merely because they are carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization thus for example the regular sale of pharmaceutical supplies to the general_public by a hospital pharmacy does not lose its identity as a trade_or_business merely because the pharmacy also furnishes supplies to the hospital and patients of the hospital in accordance with its exempt purposes or in compliance with the terms of sec_513 similarly activities of soliciting selling and publishing commercial advertising do not lose their identity as a trade_or_business even though the advertising is published in an exempt_organization periodical which contains editorial matter related to the exempt purposes of the organization sec_1_513-1 of the regulations provides that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 of the regulations provides that in general gross_income derives from an unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question - the activities that is of producing and distributing the goods or performing the services involved - and the accomplishment of the organization’s exempt purposes sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances revrul_69_528 1969_2_cb_127 describes an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt under sec_501 of the code the organization received funds from participating exempt_organizations and invested the proceeds in stocks reinvested the income and realized appreciation and upon request liquidated participant's interests and distributed the proceeds to the participant the service held that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the service further held that the activity would constitute an unrelated_trade_or_business even if the services were regularly provided by one tax-exempt_organization for other tax-exempt organizations thus the service concluded that the organization was not tax exempt under sec_501 because it was regularly carrying on a business of providing investment services that would be an unrelated_trade_or_business if carried on by any of the tax-exempt organizations on whose behalf it operated analysis the issue is whether university and trust will each incur unrelated_business_taxable_income upon the issuance of university’s endowment fund units to trust upon the making or receipt of payments with respect to the units and upon the holding or redemption of the units sec_511 of the code imposes a tax on the income earned by an organization described in sec_501 if the income results from the operation of the organization's unrelated_trade_or_business an organization described in sec_501 that provides services will have unrelated_trade_or_business taxable_income if three conditions are satisfied the trade_or_business generates income the trade_or_business is regularly carried on and the trade_or_business is unrelated to the organization's exempt_purpose or function see sec_512 sec_1_513-1 of the regulations the term trade_or_business has the same meaning for purposes of sec_513 as it does for sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 the proposed contractual relationship between university and trust is not a trade_or_business that will generate income for university and therefore it does not meet the first condition for a finding of unrelated_business_income university represents that it will not earn any income from the proposed contractual relationship with trust rather university will only be recovering its actual costs of managing its endowment fund and its actual costs of administrating trust furthermore the relationship between university and trust is not of a commercial nature such as that of a trade_or_business university represents that it is both the trustee and remainder beneficiary of trust’s assets as such university will be engaging in investment activity of trust assets partially on its own behalf university represents that trust neither has any ownership_interest in the underlying assets of the endowment fund nor does it have a right to control university’s decisions as to the endowment fund and that trust will not be responsible for any liability relating to the endowment although trust’s donor who is the present income_beneficiary for life may also benefit from the diversification and increased rate of return of commingling trust’s assets with those of university’s endowment fund the unique relationship between university and trust distinguishes it from a trade_or_business this relationship is also distinguishable from revrul_69_258 in which the service held that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit and that the activity would constitute an unrelated_trade_or_business even if the services were regularly provided by one tax-exempt_organization for the benefit of other tax- exempt_organizations because university is not charging any fees for investing in its endowment fund and because university is investing funds on its own behalf as sole remainder beneficiary and as trustee revrul_69_258 is not applicable therefore because the services university provides to trust are not a trade_or_business that will generate income university does not meet the first condition listed above for a finding of unrelated_business_income as for the issue of whether trust will incur unrelated_business_taxable_income upon the proposed transaction with university the answer is dependent in part on whether the income earned by trust is passive_income and subject_to the unrelated_business_taxable_income exception under sec_512 of the code as stated above sec_511 of the code imposes a tax on an organization’s unrelated_trade_or_business income if three conditions are met the first of which is that the organization engages in a trade_or_business that generates income see sec_1_513-1 of the regulations the term trade_or_business has the same meaning for purposes of sec_513 as it does for sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 however under sec_512 of the code and b -1 of the regulations investment_income is excluded in computing unrelated_business_taxable_income if the income results from d ividends interest payments_with_respect_to_securities_loans as defined in sec_512 annuities income from notional_principal_contracts as defined in sec_26 cfr or regulations issued under sec_446 other substantially_similar income from ordinary and routine investments to the extent determined by the commissioner here the income that trust is expected to receive from commingling its assets with those of the university’s endowment fund falls within the exception for certain investment_income under sec_512 of the code and b -1 of the regulations university represents that much of the income earned by the endowment fund consists of passive dividends interest rents and long- and short-term_capital_gains although university represents that some income is debt financed or otherwise is treated as unrelated_business_taxable_income the tax owed on such unrelated_business_taxable_income will be paid_by the university’s endowment fund because trust is only a passive investor and only has a contractual right against university and not any interest in the underlying investment_assets of the endowment fund the unrelated_business_taxable_income generated from any debt-financed_property is not attributable to trust specifically the contractual arrangement between university and trust provides that trust will only receive an income payout based on the number of units owned in the endowment fund and the annual endowment fund spending rate which payout is characterized as ordinary_income to trust regardless of whether the underlying income to the endowment fund is characterized as capital_gain or a return_of_capital the redemption of units will be treated as either long- or short-term_capital_gain or loss depending on the holding_period of the units under the terms of the contract trust would neither have any ownership_interest in the underlying assets of the endowment fund nor any contract rights with respect to other trusts trust would have no power or right of any kind to control direct supervise recommend or review university’s business activities operations or decisions with respect to the endowment fund except the right to review the payout computation based upon the above trust is purely a passive investor in university’s endowment fund with the income that trust earns from the endowment fund being substantially_similar to income from ordinary and routine investments therefore trust will not incur unrelated_business_taxable_income upon investing in university’s endowment fund conclusion accordingly based on the information submitted we rule that the issuance of endowment fund units by university to trust the making or receipt of payments with respect to the units and the holding or redemption of units will not generate unrelated_business_taxable_income to university or trust except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make if you disagree with our proposed available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
